 In the Matter of INTERNATIONALHARVESTER COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 21-R-3300.-DecidedMay 28, 1946Mr. I. N Birkhold,of Chicago, Ill., andMessrs. L. S. KoenigandW. H. Welch,both of Los Angeles, Calif., for the Company.Messrs. Gayle L. CollinsandDonald S. Carriga,both of Los Angeles,Calif., for the C. I. O.Messrs.H. A. CookseyandHarold C Hemme,both of Los Angeles,Calif., for the Machinists.Mr. K M. Griffin,of Los Angeles, Calif., for the Teamsters.Mr. William H. Hein,ofMaywood, Calif., for the Association.Mr. Warren H. Lelandof counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0., hereincalled the C. I. 0., alleging that a question affecting commerce had arisenconcerning the representation of employees of International HarvesterCompany, Los Angeles, California, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Maurice J. Nicoson, Trial Examiner. The hearingwas held at Los Angeles, California, on April 10, 1946. The Company,the C. I. 0., International Association of Machinists, Local 1186, hereincalled theMachinists;Garage,Automotive, and Servie Station Em-ployees Union, Local 495, affiliated with the International BrotherhoodofTeamsters, Chauffeurs,Warehousemen, and Helpers of America,A. F. L., herein called the Teamsters, and Truck Parts and ServiceEmployees Association, herein called the Association, appeared and par-ticipated.All parties were afforded full opportunity to be heard, to68 N. L. R. B, No 45.383 384DECISIONS OF NATIONALLABOR RELATIONS BOARDexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInternationalHarvester Company is a New Jersey corporation, oper-ating a number of plants in several States of the United States. It isengaged in the design, manufacture, sale, and distribution of trucks,tractors, farm implements and refrigerator equipment. It also operatesbranches throughout the United States for sale and distributionof partsfor its products, and for the assembling and servicing of its products.The only branches concerned herein are those located at 4501 SouthAlameda Street, Los Angeles, California; 1201 South LaBrea Street,Los Angeles, California; 6444 San Fernando Road, Glendale, California(within the Los Angeles area) ; and 1270 Columbia Avenue, San Diego,California.During the year 1945, these branches purchased equipmentvalued at about $2,000,000, approximately 95 percent of which wastransported from points outside the State of California. During the sameperiod the value of the parts and assembled products sold, and the valueof the services rendered by these branches exceeded $2,400,000; approxi-mately 20 percent of this figure represents the value of parts andassembled products and services rendered to products which were shippedto points outside the State of California.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural Im-plementWorkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employeesof the Company.InternationalAssociation of Machinists, Local 1186, is a labor organi-zationadmitting to membership employees of the Company.Service Station Employees Union, Local 495, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, andHelpers of America,in turnaffiliatedwith the AmericanFederation ofLabor, is a labor organization admitting to membership employees of theCompany. INTERNATIONAL HARVESTER COMPANY385Truck parts and Service Employees Association, unaffiliated, is alabor organization admitting to membership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of certain of its employees until theC. I. O. has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the C. I. O. represents a substantial number of employeesin the unit alleged by it to be appropriate .2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe C. I. O. seeks a unit of production and maintenance employeesemployed by the Company at its South Alameda Street branch, includingworking foremen. But the Association desires a unit of all productionand maintenance employees employed by the Company at its threebranches located within the Los Angeles area, including working fore-men.The Company takes the same position as the Association. On theother hand, the Machinists wishes a craft unit of all shop or servicedepartment employees employed by the Company at its four branches(including the San Diego branch), excluding janitors, the steam cleaners,and working foremen; and the Teamsters requests a unit of all parts de-partment employees engaged by the Company at its four branches (in-cluding the San Diego branch), including janitors, the steam cleaners,and parts department working foremen. The unit contentions of theMachinists and the Teamsters do not overlap and they embrace virtuallyall employees at the Company's four branches. The Machinists seeks allmechanics and their helpers- employees who, except for janitors and'We are satisfied from the record that the Association is a labor organization within themeaning of Section 2 (5) of the Act.Althoughthe Teamsters asserts in its brief that theAssociation is not abonafidelabororganization,no chargehas been filed alleging that theAssociation is company dominated,and this matter is not properly before us in the instantproceeding,which is a representation and not an unfairlaborpractice case.TThe FieldExaminer's report concerningevidenceof representation submitted by the con-tending labor organizations is illustratedby the following table:Number inC. I. O.'sMachinists'Teamsters'Association'srespectiveshowingshowingshowingshowingunitsC. I. O.'sunit.......60459526Machinists'unit......834017043Teamsters'unit ......2818057Association'sunit.....905817550 386DECISIONSOF NATIONALLABOR RELATIONS BOARDsteam cleaners, comprise the whole ofthe serviceor shop departments ;and the Teamsters desires to represent all parts department workers,janitors, and steam cleaners- a group consisting of all employees notsought by the Machinists.The record discloses that from 1938 until 1942 the Company dealtwith the Association as thebargainingrepresentative of its employeesin the three branches in the Los Angeles area. In 1942 this relationshipwas extended to encompass employees at the San Diego branch, and hascontinued on a four-branch basis until the present time. This courseof dealing, however, has not been pursuant to written contract, and hasbeen evidenced only by "statements of policy" published by the Company.We must conclude, therefore, that there has not been a compelling historyof collective bargaining.3With thisinmind,we turn to a discussion ofthe scope and composition of the grouping or groupings.All four branches, each consisting of a parts department and a serviceor shop department, perform similar services. The manager of theSouth Alameda Street branch supervises and directs the activities of theother branches through managers who are responsible directly to himIt also appears that the Company operates all branches as a somewhatintegrated enterprise, and that wages and working conditions are sub-stantially the same throughout these operations.Moreover, it is clearthat organization of the Company's employees has not been limited to theSouth Alameda Street branch, in which the C. I. 0. is solely interested,and that this branch and the other two branches in the Los Angeles areaare in close proximity to one another, being located within a radius of16miles.But the San Diego branch is more than 100 miles distantfrom the Los Angeles area. And an examination of the evidence ofrepresentation submitted by the contendingunionsreveals that neithertheMachinists nor the Teamsters, which are the only parties seeking toinclude employees at the San Diego branch, has representation at thatbranch .4 In these circumstances, we are satisfied that the scope of anyunit or units should not be restricted to the South Alameda Street branch,but nevertheless should not be extended to the San Diego branch. Asto scope, therefore, we agree with the Company and the Association thatthe unit or units should embrace employees of the three branches lo-cated in the Los Angeles area.A unit of productionand maintenance workers atall three branchesin the Los Angeles area would undoubtedly be feasible for the purposesof collective bargaining. Apart fromjanitors and steam cleaners, how-8SeeMatter of Corn ProductsRefiningCompany, 52N. L. R. B. 1324.'See footnote2, supra.The Machinists submittedauthorization cards signed by 17 of theCompany's employees, all of whom are within the Association'sproposed unit, which is con-fined to the three branches within the Los Angelesarea;and the Teamsterssubmittedauthorization cards signed by five of the Company'semployees, all of whom are within theC. I. O.'s proposedunit,whichis limited to theSouth AlamedaStreet branch. INTERNATIONAL HARVESTER COMPANY387ever, the mechanics and helpers sought by the Machinists comprise aseparate department at each branch and are physically segregated fromall other employees by a fire wall. Furthermore, they constitute a skilled,functionally coherent group. Thus, we are of the opinion that they maybe represented as a separate appropriate unit, or as part of a more com-prehensive unit.5Accordingly, we shall not make a present finding as to the appropriateunit or units, but shall first determine the desires of the employees them-selves by directing separate elections among the mechanics and theirhelpers at the three branches in the Los Angeles area, and among allremaining employees at these branches." Upon the results of these elec-tionswill depend, in part, our determination of the appropriate unit orunits.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among theCompany's employees in each of the following groups described belowwho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth in the Direction:Group I. All class A "qualified journeyman mechanics," class B"mechanics," class C "apprentice mechanics," class D employees whospend their time as helpers to class A, class B, and class C mechanics,and working foremen performing mechanical duties, employed by theCompany at its three branches within the Los Angeles area, excludingjanitors, steam cleaners, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action ; andGroup II. All remaining employees engaged by the Company at itsthree branches within the Los Angeles area, including head customercounterman, head shop counterman, head shipping and receiving man,key phone order man, second man counter, second man customer coun-ter, second man shipping and receiving, second man phone order, keyorder pickers, and parts helpers and apprentices and parts helpers, work-ing foremen in the parts department, janitors, and steam cleaners, butexcluding employees in the service or shop department described in GroupI,above, office clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction."Cf.Matter of Butler Motor Company,28 N. L R B. 1254Working foremen do not have authority to hire, promote, discharge, discipline,or otherwiseeffect changes in the status of employees, or effectively recommendsuch action It is clear thatthey are not supervisory employees, and will be included.696966-46-26 388DECISIONSOF NATIONAL LABORRELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to ArticleIII, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with International HarvesterCompany, Los Angeles, California, separateelectionsby secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Twenty-first Region, acting inthismatter as agent for the NationalLabor RelationsBoard, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the voting groups described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections,(1) to determine whether the employees in Group I, describedin SectionIV, above,desireto be represented by International Union,United Automobile, Aircraft & AgriculturalImplementWorkers ofAmerica, C. I. 0.; or by International Association of Machinists, Local1186; or by Truck Parts and Service Employees Association, for thepurposes of collective bargaining, or by none ; and (2) to determinewhether employees in Group II, described in Section IV, above, desireto be represented by International Union, United Automobile, Aircraft& Agricultural Implement Workers of America, C. I. 0., or by Garage,Automotive, and Service Station Employees Union, Local 495, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs,Ware-housemen,and Helpers of America, A. F. L.; or by Truck Parts andService Employees Association, for the purposes of collectivebargain-ing, or by none.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.